The opinion of the Court was delivered, by
Black, C. J.
— The petition prayed that an old road might be vacated and a new one laid out to supply it, and so ran the order. The viewers reported in favor of the vacation, and, in lieu of the *220old road, laid out another from the place of beginning, not to the terminus of the old road, but to another point intersecting another road, which did run to the terminus.
If it was more advantageous to the public that the vacated road should be supplied in part by another already laid out, the viewers were right in adopting it. If the best route between the points laid down in the order was along the courses previously chosen for another public road, they were surely not bound to avoid it at the cost of more money to the township, and greater loss to the landowners or less convenience to the people. Neither was it necessary that the viewers should re-survey the road adopted. It could do no possible good, and works of supererogation are not required.
The order of the Quarter Sessions setting aside the report is reversed, and the report is reinstated.